Title: From George Washington to Richard Peters, 28 July 1777
From: Washington, George
To: Peters, Richard



Sir
Fleming Town [N.J.] July the 28: 1777

I have now before me your Two Favors of the 15th & 23d Inst.
I have not the proceedings of the Court Martial respecting Hudson Burr. The Crime alleged against him, I recollect, was not supported by the State of the Evidence submitted to me, and therefore I refused to confirm the Court’s sentence—At the same time being informed, that he was a Citizen of Philadelphia, I advised Genl Sullivan to send him down to the Board of War of Pensylva that they might take his long Absence—the cause &c. under their consideration. This I expected had been done & Bur dealt with according to right, till your Letter of the 15 advised the contrary. For my part, from the Unimportant character of the Man, I think he may be discharged, more especially, as the Charge for which he was originally apprehended—tried & sentenced was by no means proved to my satisfaction.
It is not in my power to furnish Genl Schuyler with any Tents. A thousand of those mentioned in the Return went to his Army. I wrote Genl Putnam immediately after Genl Schuyler’s application, to forward to his releif All he could of a Parcel, which I heard was then coming from the Eastward. How many they were—Whether any could be spared or

what Number has gone, I cannot inform you. So far from being in a situation to assist him in this instance, there are several Men in this Army who now want & who have never been provided with Any.
Genl Putnam has transmitted me Returns of his Force, as often, I beleive, as it has been in his power. Neither Those or Returns of this Army have been sent to Congress in the manner I wished—But the failure has not arisen from want of inclination or attention to the matter, but from the peculiar—moving—changeable situation & condition of the Troops. In the Genl Return delivered the Committee of Congress, who honoured me with a visit—Genl Putnam’s force was included—I think the most eligible mode to be pursued will be for Returns of his Division to come to the Adjt Genl who in a Genl Return, will make mention of it whenever the State of things will admit.
I had received the Resolves first passed for establishing a Corps of Invalids, but not those of the 16th published in the News Paper—Such parts of the Latter are necessary for Genl Orders, will be inserted, as soon as Opportunity offers. I am Sir Yr Most Obedt Hbl. sert.
